Citation Nr: 9904128	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  95-20 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 15, 1993 to 
October 22, 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue of entitlement to service connection 
for a left knee disorder has been obtained.  

2.  Though not noted at the service entrance examination, the 
veteran concedes and the record shows that the veteran's left 
knee disability existed prior to active duty.

3.  The veteran's preexisting left knee disability did not 
undergo a permanent increase in severity during active 
service.


CONCLUSION OF LAW

The presumption of soundness of condition at the time of 
entrance into service has been rebutted by clear and 
unmistakable evidence that the veteran's left knee disability 
preexisted service was not aggravated by active service.  
38 U.S.C.A. §§ 1110, 1111, 5107(a) (West 1991);  38 C.F.R. 
§§ 3.303, 3.304, 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's April 1993 enlistment medical records are 
negative for any left knee disability.  On September 25, 
1993, 10 days after reporting for active duty,  the veteran 
reported to the emergency room with complaints of left knee 
pain.  At that time the diagnosis was chronic traumatic 
arthritis, left knee, which existed prior to service.

Two days later the veteran was examined by a physician's 
assistant.  At that time the veteran disclosed that he had 
undergone a medial meniscectomy prior to enlistment, but did 
not report it on enlistment examination documents under the 
instruction of his recruiter.  The physician's assistant 
recorded the following findings: no significant effusion, 
positive for pitting edema, positive for medial joint line 
pain, negative laxity, negative McMurray's test, negative 
Drawers test and negative Lachmans's test.  X-rays were 
negative and it was determined that the veteran's left knee 
condition existed prior to service.  The veteran reported 
pain on two subsequent dates, all objective findings were 
negative on the first occasion and deferred on the second due 
to the pending Medical Board evaluation.  

Undated Medical Board findings summarized service medical 
records and the General Medical Officer concluded that the 
left knee condition was not service aggravated and that the 
best interests of the soldier medically and the United States 
Government dictate that the veteran be separated from active 
duty.  The veteran concurred with the findings and requested 
that he be discharged without delay.  He was discharged on 
October 22, 1993.

In February 1994 the veteran applied for service connection 
for a left knee disability due to aggravation during service.  
The RO issued a May 1994 rating decision denying service 
connection and the veteran timely perfected this appeal.  The 
veteran subsequently submitted private medical records in 
support of his claim.  They consisted of progress and 
surgical notes and a magnetic resonance imaging (MRI) 
diagnostic report.  It appears that the surgical notes are 
misdated, however it can be gleaned from the rest of the 
records that he underwent medial meniscectomy procedures in 
January 1991 and March 1994.

A December 1993 MRI showed mild degenerative changes with 
bony eburnation and minimal osteophytic spur formation in the 
medial compartment of the knee.  In a February 1994 progress 
note, the veteran's private physician noted that a December 
1993 MRI showed no abnormality that could not be explained by 
the previous (1991) surgery.  The doctor also noted a lateral 
McMurray test which produced tenderness, tenderness along the 
lateral joint line on deep palpation, 2+ effusion within the 
joint and full range of motion (ROM).  He recommended 
arthroscopic surgery.

As stated above, it appears as though the next record is 
misdated.  The record of the veteran's surgery is dated March 
17, 1993, (although the report was dictated and transcribed 
March 17, 1994).  A subsequent progress note (March 29, 1994) 
indicates that the surgery actually occurred March 17, 1994.  
The surgery was uneventful and the post-surgery follow-up 
note indicated the left knee was satisfactory.

Following the submission of these additional records the RO 
issued a November 1995 Rating Decision continuing its earlier 
decision denying service connection for a left knee disorder.

In November 1996 the veteran submitted additional medical 
evidence in support of his claim in the form of a "medical-
legal" assessment prepared by a private orthopedic surgeon 
in connection with a claim arising from a job-related injury.  
Therein the doctor opines that the original snowboarding 
injury and the active duty injury were both healed completely 
with no residuals.  After the active duty injury he continued 
snowboarding and water skiing without symptoms and no change 
was required in his lifestyle.  It appeared to the doctor 
that the veteran was able to rehabilitate himself from the 
1994 surgery and was not left with any permanent disability 
from the injury/aggravation sought to be service-connected in 
this appeal.  The doctor saw no need to apportion the left 
knee disability between the various injuries.  He believed 
that the veteran's (then) current knee injury was 
attributable to an industrial accident which occurred in June 
1995.

The veteran failed to report for a scheduled hearing before a 
member of the Board of Veterans Appeals Travel Board (Travel 
Board) in March 1997.  In June of 1997 the veteran explained 
that he was unable to appear because he had to leave town 
unexpectedly the night before the hearing.  He was 
rescheduled to appear before the Travel Board in November 
1997.

In the interim, the veteran underwent a VA examination in 
July 1997.  The history reported by the veteran was that his 
knee swelled up due to an injury in basic training.  
Extension was 180°, flexion was 140°.  Lachman's and Drawer's 
signs were negative and there was crepitation at the 
patellofemoral joint.  The diagnosis was chondromalacia of 
the patellofemoral joint and worsening arthritis.  The 
examiner believed that the veteran's disability was adversely 
affected by his activities in the service.

The veteran underwent another VA examination in February 
1998.  The examiner indicated that the veteran's claims file 
was present and reviewed prior to the examination.  The 
history reported by the veteran was that his knee swelled up 
after a run, and that he had a twisting injury when he was 
pushed while running down the stairs for a fire drill.  Both 
allegedly occurred during basic training.  After examining 
the veteran, the examiner doubted that the injury in the 
armed forces had significantly contributed to any further 
deterioration of the knee.  It was the examiner's opinion 
that the degenerative arthritis and posttraumatic arthritis 
were present at the time of the second surgery and are 
attributable to the first injury in 1992.

In April 1998 the RO issued a Supplemental Statement of the 
Case continuing its denial of service connection for a left 
knee disability.

The veteran failed to report for his November 1998 hearing 
before a member of the Travel Board.

Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

The appellant will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304 (1998).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306 (1998).

The issue of whether the veteran currently has a left knee 
disability and whether such disability is related to the 
claimed injury during his period of military service involves 
a medical diagnosis or opinion as to medical causation; thus 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).


Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  See 
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).

The Board further notes that although the veteran is entitled 
to a presumption of soundness, the medical history as 
provided by the veteran himself, and confirmed by his health 
care providers in their history narratives, together with the 
findings of arthritis less that two weeks after entry into 
service, constitute clear and unmistakable evidence 
demonstrating that a left knee disability existed prior to 
service.  See 38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. 
§ 3.304 (1998).

There are inconsistent medical opinions regarding the 
etiology of the veteran's left knee disorder in this case:  
The first chronologically is contained the report of the 
Medical Board.  It notes left knee pain with activity, status 
post arthroscopic medial meniscectomy, left knee, existed 
prior to service and was not service aggravated.

The presurgery progress notes, surgery notes and MRI 
associated with the veteran's second meniscectomy document a 
meniscal tear and provide a history of left knee effusion and 
pain since the 1991 arthroscopic meniscectomy, but they fail 
to provide any definite information regarding etiology.

The private orthopedic surgeon who provided a detailed report 
in conjunction with an industrial accident opined that the 
events that occurred during active duty resulted in no 
permanent increase in disability.  The Board notes that a 
history of twisting the knee appears in this report, which is 
inconsistent with earlier histories, and that this report was 
prepared to support the veteran's claim for compensation for 
a workplace injury to the same knee.

The first VA examiner who examined the veteran opined that 
activities in the service adversely affected the veteran's 
left knee disability.  The examiner stated that he inspected 
the claims file, however the Board notes that the report 
contains an inaccurate history.  That history notes that the 
veteran was injured during basic training, which is incorrect 
as the claim is for aggravation of a knee injury which 
preexisted basic training.  Also, it is unknown whether or 
not the history considered includes the two surgeries and 
workplace injury which occurred between the veteran's 
discharge and this examination.  The Board also notes the 
cursory nature of the report.

The second VA examiner attributed the left knee disability to 
the veteran's original injury in 1992.  The examiner doubted 
that "the injury in the armed forces" had "significantly" 
contributed to the veteran's disability.  As in the last VA 
examination the history recited in this report is 
inconsistent with all earlier histories.  In this case the 
veteran reported that he was pushed down stairs during a fire 
drill and twisted his knee as a result.  Also, as with the 
previous VA examination, the veteran had undergone two 
surgeries and sustained another injury between discharge and 
this examination.  However, this examiner noted those events 
in his report and considered them in rendering an opinion.  
It was concluded that the veteran's current knee disability 
(objective findings were essentially normal) is due to the 
natural progression which began with the 1992 injury and that 
it was the doubtful that the injury incurred during active 
duty "significantly contributed" to further deterioration 
of the veteran's left knee.  See Compensation and Pension 
Examination, February 23, 1998.

In light of the above, the Board finds the opinion of the 
Medical Board the most probative.  The findings therein are 
based on examinations of the veteran's knee in the condition 
in which it existed at the time of service.  All of the 
subsequent opinions are less reliable in this respect because 
they took place years after the aggravation allegedly 
occurred and subsequent to at least one intervening 
additional injury and two intervening additional surgeries. 
In addition the history provided by the veteran to his health 
care providers at the time was fresher in his memory and 
provided for the purpose of obtaining treatment.  The history 
provided for the subsequent examinations was provided years 
after the fact and as background to the examiner so that they 
could evaluate the knee in association with the filing of a 
claim for compensation. 

As outlined above, the Medical Board opinion states 
unequivocally that the veteran's left knee disability was not 
aggravated during active duty.  As such, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a left knee disorder.



ORDER

Service connection for a left knee disorder is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

